By the COURT.
Appeal from an order granting a new trial. The judgment rendered in the case was founded upon *635an elaborate finding of facts. One of the grounds of the motion to vacate the judgment and grant a new trial was “insufficiency of the evidence to justify the findings and decision of the court, and that the judgment and decision were against law. ’ ’ The court ordered a new trial without stating any grounds, but, as every intendment is in favor of the order, the legal presumption is that it was made on the ground of the insufficiency of the evidence to justify the decision. That being so, the order granting a new trial, in the absence of all proof of an abuse of discretion in the trial judge, is not reversible. Order affirmed.